*986OPINION OF THE COURT
On consideration of the termination of this Court’s April 25, 1991 suspension of Honorable Owen S. Mudge from his office of Town Justice of Town of Coeymans and Village Justice of Village of Ravena, Albany County, pursuant to New York State Constitution, article VI, §22 (f), (g) and Judiciary Law § 44 (8) (b), (c), it is determined that the suspension is terminated. [See, 77 NY2d 944.]
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa.